Citation Nr: 1011621	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Whether new and material evidence has been received to 
reopen entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression (previously claimed as a 
nervous disorder and as a psychological condition).

3.  Whether new and material evidence has been received to 
reopen entitlement to service connection for HIV/AIDS, to 
include as secondary to an acquired psychiatric disorder, to 
include PTSD and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and from June 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The issues of whether new and material evidence has been 
received to reopen service connection for an acquired 
psychiatric disorder and whether new and material evidence 
has been received to reopen service connection for HIV/AIDS, 
to include as secondary to an acquired psychiatric disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis B and hepatitis C have not been shown 
to be etiologically related to any injury, illness, or 
disease contracted during his active duty service.


CONCLUSION OF LAW

The Veteran's hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Entitlement to Service Connection for Hepatitis

The Veteran's service treatment records do not reflect any 
in-service diagnoses of or treatment for hepatitis.  At a 
June 1977 physical examination, the Veteran expressly denied 
jaundice or hepatitis.  A December 1977 examination was 
normal.  The Veteran again did not report any jaundice or 
hepatitis, nor did he report any symptoms associated with 
hepatitis.

A February 2007 VA treatment record reflects that the Veteran 
is now positive for hepatitis B and hepatitis C.  The record, 
however, does not provide any opinion relating these 
illnesses to the Veteran's active duty service.  The evidence 
in the claims file does not indicate any further VA or 
private treatment for hepatitis B or hepatitis C.

Although several lay statements have been submitted by the 
Veteran and his daughter, they do not address the Veteran's 
hepatitis.  Similarly, the Veteran does not make any 
contention, in either his claim, notice of disagreement, or 
substantive appeal, that his hepatitis has been continuous 
since service.  No such contention is expressed in the 
Veteran's VA or private treatment records.

Although the evidence shows that the Veteran has been 
diagnosed with hepatitis B and hepatitis C, it does not 
demonstrate any evidence establishing etiology for either 
diagnosed illness with his active duty service.  Similarly, 
the evidence does not demonstrate continuity of hepatitis or 
any related symptoms since service.  In the absence of such 
evidence, the Veteran is not entitled to service connection 
for hepatitis, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was notified of the information and evidence 
needed to substantiate and complete a claim for service 
connection for hepatitis in a June 2007 notice letter, which 
also notified him that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records and identified 
private treatment records have been obtained.

The Board notes that the Veteran has not been provided a VA 
examination to assess the etiology of either his hepatitis B 
or hepatitis C.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, after taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In the absence of any evidence demonstrating in-
service occurrence of hepatitis, an etiology between either 
the Veteran's hepatitis B or hepatitis C to service, or 
continuity of hepatitis since service, a VA examination to 
assess the nature and etiology of his hepatitis is not 
"necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hepatitis is denied.


REMAND

In a handwritten statement submitted by the Veteran and 
received by the RO in December 2003, the Veteran reported 
that he was receiving social security disability benefits 
which were awarded based upon unemployability due to his 
claimed psychiatric disorder.  To date, no documented efforts 
have been made by the RO to obtain the Veteran's records from 
the Social Security Administration (SSA).

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including the Social Security Administration (SSA).  VA is 
required to make as many requests as are necessary to obtain 
such records, and may end such efforts only if it concludes 
that the records sought do not exist or that further efforts 
to obtain such records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the requested records do not exist or that the custodian 
does not have them.

In this case, where the Veteran has reported that he is 
receiving social security disability benefits due to his 
claimed psychiatric disorder, it is likely that the Veteran's 
social security records contain new and relevant records 
which may pertain to the nature and etiology of his claimed 
psychiatric disorder.  As such, efforts should be made to 
obtain the Veteran's social security records in a manner in 
accordance with 38 C.F.R. § 3.159(c)(2).

Documentation in the claims file reflects that a release for 
treatment records from Ronald G. Silikovitz, Ph.D. was 
obtained from the Veteran and mailed to Dr. Silikovitz's 
office in June 2007.  In response to the RO's request, Dr. 
Silikovitz provided a June 2007 letter which summarizes the 
Veteran's treatment and reflects a multi-axis diagnosis which 
includes diagnoses of prolonged PTSD and prolonged depressive 
reaction.  According to the letter, the Veteran 
conscientiously attended treatment sessions since his initial 
intake in October 2006.  However, none of the Veteran's 
treatment records were provided, per the RO's request.  The 
claims file does not reflect any documented efforts by the RO 
to follow-up with Dr. Silikovitz's office to obtain the 
Veteran's actual treatment records.


38 C.F.R. § 3.159(c)(1) requires VA to also make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, where no additional efforts were made by the RO 
after its initial June 2007 request to Dr. Slivovitz, the RO 
must follow-up with its original request in accordance with 
38 C.F.R. § 3.159(c)(1).

The Veteran has asserted that HIV/AIDS was contracted 
secondary to his claimed psychiatric disorder.  Given the 
Veteran's contention as to causation for his HIV/AIDS, the 
disposition of the Veteran's psychiatric disorder claim could 
impact the outcome of his HIV/AIDS claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform him about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

2.  SSA should be contacted, and all 
records associated with the Veteran's 
reported grant of social security 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  If the 
search for such records is met with no 
response, the RO should make all 
necessary follow-up efforts with SSA, in 
a manner consistent with 38 C.F.R. 
§ 3.159(c)(2).

3.  The RO should contact Dr. Ronald G. 
Silikovitz to follow-up on its initial 
June 2007 request for records relating to 
treatment rendered to the Veteran since 
October 2006.

If the RO is advised that it must provide 
a new release, the RO should contact the 
Veteran and provide him with a new VA 21-
4142 release with the name and address 
for Dr. Silikovitz.  The Veteran should 
be asked to sign the release and to 
return it to the RO.  After securing the 
signed release form from the Veteran as 
specified, records for treatment by Dr. 
Silikovitz to the Veteran since October 
2006 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records meets with 
no response, the RO must make follow-up 
inquiries in a manner consistent with 38 
C.F.R. § 3.159(c)(1).  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  After completion of the above 
development, the Veteran's request to 
reopen his claims for service connection 
for an acquired psychiatric disorder, to 
include PTSD and depression, and for 
HIV/AIDS, to include as secondary to an 
acquired psychiatric disorder, should be 
readjudicated.

If the RO finds that the Veteran's claims 
of service connection for an acquired 
psychiatric disorder and/or for HIV/AIDS 
are reopened, then it should consider the 
underlying substantive claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression, 
and/or for service connection for 
HIV/AIDS, to include as secondary to an 
acquired psychiatric disorder, to include 
as PTSD and depression.

If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


